WRL Letterhead April 25, 2013 Western Reserve Life Assurance Co. of Ohio 570 Carillon Parkway St. Petersburg, FL33716 RE:WRL Series Life Account WRL Freedom Equity Protector File Nos. 33-31140/811-4420 To The Board of Directors: This opinion is furnished in connection with the filing by Western Reserve Life Assurance Co. of Ohio (“Western Reserve”) of Post-Effective Amendment No. 33 (the “Amendment”) to the Registration Statement on Form N-6 for the WRL Freedom Equity Protector, a flexible premium variable life insurance policy (the "Policy"). (This product is no longer available for new sales, so the Appendix A illustrations are no longer included in the prospectus.) The form of the Policy was prepared under my direction, and I am familiar with the Registration Statement and Exhibits thereof. In my opinion: 1) any illustrations of death benefits, cash values, and net surrender values included in the Prospectus are consistent with the provisions of the Policy; 2) the rate structure of the Policy has not been designed, and the assumptions for the illustrations (including sex, age, rating classification, and premium amount and payment schedule) have not been selected, so as to make the relationship between premiums and benefits, as shown in the illustrations, appear to be materially more favorable than for other prospective purchasers with different assumptions; and 3) any illustrations represent a rating classification, premium payment amount, and issue age that were fairly representative of the Policies the last year they were sold. I hereby consent to use of this opinion as an exhibit to the Amendment and to the reference to my name under the heading "Experts" in the Statement of Additional Information. This document is intended exclusively for the purpose of documenting the above stated consent.This document may not be appropriate for other purposes. Very truly yours, /s/ Lorne Schinbein Lorne Schinbein Vice President and Managing Actuary
